Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of Fujii et al. (US Patent No. 5797490) in view of Redfern et al. (US Patent No, 5843034). In combination these references disclose a device for fluid collection or injection comprising a body with a hollow section that is tubular, a needle hub securing section, a needle member, a fixed part, a movable part, and is able to have an installation mode, an operational mode, and a post-use mode.
With regards to claim 1 and its dependents: Claim 1 claims that the movable part is on a distal end of a member that is deflectable inwards towards the needle member from a proximal end which has one of four properties. The claimed combination does not teach this element in the recited orientation nor would one of ordinary skill in the art be able to rearrange the parts to achieve said orientation without rendering the invention inoperable for its intended purpose.
With regards to Claim 20 and its dependents: Claim 20 claims a safety cover to provide post-use functionality which would serve no purpose in the combination of the Fujii with Redfern combination as per the combination the needle would be retracted thus to provide a safety cover to provide post-use functionality would appear to be redundant or not effective.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791